DETAILED ACTION
This communication is responsive to the Amendment filed September 10, 2021.  Claims 1-18 are currently pending.
The objections to claims 1, 2, and 4 set forth in the Office Action dated June 10, 2021 are WITHDRAWN due to Applicant’s responsive amendments.
The rejection of claim 4 under 35 USC 112 set forth in the June 10 Office Action is WITHDRAWN due to Applicant’s responsive amendment.
The rejections of claims 1 and 2 under 35 USC 112 set forth in the June 10 Office Action are MAINTAINED for the reasons set forth below.
New claims 13-18 are REJECTED under 35 USC 112 for the reasons set forth below.
Claims 3-12 are ALLOWED.
This action is final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2021 was filed after the mailing date of the Office Action on June 10, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Comments
The examiner suggests that Applicant consider amending the claims and Specification to change R2 and R3 to R2 and R3 to eliminate any possibility of confusion that multiple R groups may be present.  R2 generally means that two R groups are present; R3 generally means that three R groups are present.  The examiner does not believe Applicant’s nonstandard nomenclature rises to the level of an objection or indefiniteness rejection, but believes that the possibility of confusion is present.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1, 2, and 13-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 2, 15, and 16, it is not clear how a polymer can be formed when R is NR2R3 because this group must have only a single bond attached to the alkenyl carbon atom.  No polymer can be formed when R is this group.  The examiner notes that the same issue arises when R is OR2, COOR2, or NHR2.
Because claims 13, 14, 17, and 18 depend from claims 1 or 2, they contain all of the limitations of these claims and are therefore indefinite for the reason claims 1 and 2 are indefinite.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claims 13 and 14, the definition of R2 is broader than that recited in claims 1 and 2, from which claims 13 and 14 depend.  Specifically, claims 13 and 14 define R2 as a bond between two polymer units, whereas claims 1 and 2 define R2 as a group (i.e., more than just a bond).
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Allowable Subject Matter
Claims 3-12 are allowed.  Claims 1, 2, and 15-18 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The present claims contain allowable subject matter for the reasons set forth in the June 10 Office Action at paragraph 12, which is incorporated by reference herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763